            Case MDL No. 2925 Document 126 Filed 02/06/20 Page 1 of 6



                              UNITED STATES JUDICIAL PANEL
                                           on
                                MULTIDISTRICT LITIGATION


IN RE: RAIL FREIGHT FUEL SURCHARGE
ANTITRUST LITIGATION (NO. II)                                                          MDL No. 2925



                                       TRANSFER ORDER


        Before the Panel:* Defendants BNSF Railway Company, Union Pacific Railroad Company,
CSX Transportation, Inc., and Norfolk Southern Railway Company move under 28 U.S.C. § 1407
to centralize the actions on this motion in a new MDL in the District of District of Columbia before
the Honorable Paul L. Friedman or, alternatively, the Southern District of Texas. Defendants
alternatively request transfer of these actions to MDL No. 1869 – In re Rail Freight Fuel Surcharge
Antitrust Litigation, which is pending before Judge Friedman. Defendants’ motion includes 31
actions pending in sixteen districts, as listed on Schedule A. The Panel also has been notified of
eighteen potentially-related actions filed in five districts.

        Plaintiffs in all constituent actions and nine District of District of Columbia potential tag-
along actions oppose creation of a new MDL and support inclusion of all actions in MDL No. 1869.
Plaintiffs in eight of these cases alternatively support creation of a new MDL in District of District
of Columbia. Plaintiffs in 26 of the cases alternatively oppose centralization.

        On the basis of the papers filed and the hearing held, we find that centralization under Section
1407 of all actions in the District of District of Columbia will serve the convenience of the parties
and witnesses and promote the just and efficient conduct of this litigation. No party disputes that,
like the MDL No. 1869 actions, the actions now before the Panel share factual issues arising from
allegations that defendants conspired to fix prices of rail fuel surcharges in violation of the Sherman
Antitrust Act for rail freight transportation pursuant to private contracts and other means exempt
from federal rate regulation. Centralization will eliminate duplicative discovery, prevent inconsistent
pretrial rulings, and conserve the resources of the parties, their counsel, and the judiciary.

        While they share questions of fact with the actions in MDL No. 1869, these newly-filed
actions are in a significantly different procedural posture than the MDL No. 1869 actions. We,
therefore, are not persuaded that they should be included in that litigation. MDL No. 1869 was
centralized in 2007 and, since then, the transferee court has presided over common discovery and
issued multiple substantive rulings on a variety of pretrial matters, including rulings on motions to
dismiss and for class certification. After two appeals, the actions remaining in the MDL are


        *
                  Judge Ellen Segal Huvelle and Judge David C. Norton took no part in the decision
of this matter.
            Case MDL No. 2925 Document 126 Filed 02/06/20 Page 2 of 6



                                                   -2-

proceeding on an individual basis and, save for some limited discovery and motions practice, appear
to be near completion of pretrial proceedings. In contrast, the actions before the Panel are in the
earliest stages and have been pending at most four months.

        As we have noted, the relative merits of transferring new tag-along actions to an ongoing
MDL can change over time as the transferee court completes its primary tasks and cases already in
the centralized proceedings progress towards trial or other resolution. See MDL No. 1769, In re
Seroquel Prods. Liab. Litig., Order Vacating Conditional Transfer Order, at 1, ECF No. 344
(J.P.M.L. Feb. 5, 2010). The point at which the advantages of continuing to transfer tag-along
actions outweigh the disadvantages is never absolutely clear, and necessarily will vary depending
on the circumstances of the particular MDL. See id. After a certain point, however, the benefits of
transfer should not be assumed to continue. See id. Moreover, even when those benefits may still
exist with respect to the particular tag-along action in question, the Panel must always consider the
impact that transfer of that action could have on the cases already in the MDL. See In re Falstaff
Brewing Corp. Antitrust Litig., 434 F. Supp. 1225, 1229 (J.P.M.L. 1977) (“The Panel’s statutory
mandate is to weigh the interests of all the plaintiffs and all the defendants, and to consider
multidistrict litigation as a whole in light of the purposes of the law.”). Based on our review of the
progress of this litigation, and after consultation with the MDL No. 1869 transferee judge, we
conclude that inclusion of these actions in that MDL would not promote the just and efficient
conduct of the litigation, because they threaten to significantly hinder the resolution of the already-
centralized actions. See 28 U.S.C. § 1407(a).

        Plaintiffs opposing centralization, in the event that we do not include these actions in MDL
No. 1869, argue that they will have access to the full discovery record developed in MDL No. 1869,
and that any remaining discovery in the new cases will be very limited and case-specific. But while
the remaining discovery may be case-specific, much of it may rely on common experts. Moreover,
most, if not all, actions will involve common pretrial motions, including motions for summary
judgment. Centralization, therefore, will provide efficiencies and limit inconsistent rulings.

         We find that the District of District of Columbia is the appropriate transferee district for this
litigation. Centralization in this district will allow Judge Friedman and the MDL No. 2925 transferee
judge to coordinate with ease pretrial proceedings where they might overlap. We assign the
litigation to the Honorable Beryl A. Howell, a skilled jurist who has not yet had the opportunity to
preside over an MDL.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the District of District of Columbia are transferred to the District of District of Columbia, and, with
the consent of that court, assigned to the Honorable Beryl A. Howell for coordinated or consolidated
pretrial proceedings.
Case MDL No. 2925 Document 126 Filed 02/06/20 Page 3 of 6



                           -3-



                    PANEL ON MULTIDISTRICT LITIGATION




                                 Karen K. Caldwell
                                       Chair

                   R. David Proctor           Catherine D. Perry
                   Nathaniel M. Gorton        Matthew F. Kennelly
        Case MDL No. 2925 Document 126 Filed 02/06/20 Page 4 of 6



IN RE: RAIL FREIGHT FUEL SURCHARGE
ANTITRUST LITIGATION (NO. II)                                 MDL No. 2925


                                    SCHEDULE A

          Northern District of Alabama

     VULCAN MATERIALS COMPANY, ET AL. v. BNSF RAILWAY COMPANY,
         ET AL., C.A. No. 2:19-01606

          Central District of California

     HYUNDAI MOTOR AMERICA, INC. v. BNSF RAILWAY COMPANY, ET AL.,
          C.A. No. 8:19-01880
     KIA MOTORS AMERICA, INC. v. BNSF RAILWAY COMPANY, ET AL.,
          C.A. No. 8:19-01881

          District of District of Columbia

     NORTHERN INDIANA PUBLIC SERVICE COMPANY LLC v. UNION PACIFIC
          RAILROAD COMPANY, ET AL., C.A. No. 1:19-02927
     UNION ELECTRIC COMPANY D/B/A AMEREN MISSOURI, ET AL. v. BNSF
          RAILWAY COMPANY, ET AL., C.A. No. 1:19-02940
     ALABAMA POWER COMPANY, ET AL. v. UNION PACIFIC RAILROAD
          COMPANY, ET AL., C.A. No. 1:19-02963
     KELLOGG COMPANY v. BNSF RAILWAY COMPANY, ET AL.,
          C.A. No. 1:19-02969
     AK STEEL CORPORATION, ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
          C.A. No. 1:19-02970

          Northern District of Georgia

     MERCEDES-BENZ USA, LLC v. BNSF RAILWAY COMPANY, ET AL.,
         C.A. No. 1:19-04409

          District of Idaho

     THE AMALGAMATED SUGAR COMPANY, LLC v. BNSF RAILWAY COMPANY,
          ET AL., C.A. No. 1:19-00376
   Case MDL No. 2925 Document 126 Filed 02/06/20 Page 5 of 6



                                      -A2-

      Northern District of Illinois

CONAGRA BRANDS, INC. v. BNSF RAILWAY COMPANY, ET AL.,
      C.A. No. 1:19-06504
PCS SALES (USA), INC., ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
      C.A. No. 1:19-06505
LAFARGE NORTH AMERICA, INC., ET AL. v. BNSF RAILWAY COMPANY,
      ET AL., C.A. No. 1:19-06506
OLD WORLD INDUSTRIES, LLC v. BNSF RAILWAY COMPANY, ET AL.,
      C.A. No. 1:19-06507

      Western District of Louisiana

AXIALL CORP., ET AL. v. BNSF RAILWAY COMPANY, ET AL., C.A. No. 2:19-01272

      District of New Jersey

CAMPBELL SOUP COMPANY, ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
    C.A. No. 1:19-18567

      Western District of New York

AMERICAN ROCK SALT COMPANY LLC v. BNSF RAILWAY COMPANY LLC,
    ET AL., C.A. No. 6:19-06727

      Western District of North Carolina

DUKE ENERGY CAROLINAS, LLC, ET AL. v. BNSF RAILWAY COMPANY,
     ET AL., C.A. No. 3:19-00494

      Eastern District of Pennsylvania

CERTAINTEED CORPORATION, ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
     C.A. No. 2:19-04523

      Western District of Pennsylvania

NOVA CHEMICALS, INC., ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
     C.A. No. 2:19-01259
ALCOA CORPORATION, ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
     C.A. No. 2:19-01261
KEYSTONE FUELS, LLC, ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
     C.A. No. 2:19-01415
   Case MDL No. 2925 Document 126 Filed 02/06/20 Page 6 of 6



                                      -A3-


      Eastern District of Tennessee

GRAIN CRAFT, INC. v. BNSF RAILWAY COMPANY, ET AL., C.A. No. 1:19-00278
EASTMAN CHEMICAL COMPANY, ET AL. v. BNSF RAILWAY COMPANY,
     ET AL., C.A. No. 2:19-00168

      Western District of Tennessee

NORTHDOWN INDUSTRIES, INC., ET AL. v. BNSF RAILWAY COMPANY,
    ET AL., C.A. No. 1:19-01225

      Southern District of Texas

MOTIVA ENTERPRISES LLC v. BNSF RAILWAY COMPANY, ET AL.,
      C.A. No. 4:19-03753
IPSCO TUBULARS, INC., ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
      C.A. No. 4:19-03760
COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC, ET AL. v. BNSF
      RAILWAY COMPANY, ET AL., C.A. No. 4:19-03762
PHILLIPS 66 COMPANY v. BNSF RAILWAY COMPANY, ET AL., C.A. No. 4:19-03763
TALEN ENERGY SUPPLY, LLC, ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
      C.A. No. 4:19-03764

      Eastern District of Virginia

DOMINION ENERGY, INC., ET AL. v. BNSF RAILWAY COMPANY, ET AL.,
    C.A. No. 3:19-00717
